DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 was amended to change the spelling for “inflator” to --inflater—in line 12.  However, in line 9, the limitation was introduced as “inflator”. The specification also uses “inflator”, and the limitation should be reverted back to its original spelling. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 3, and 6 – 8 disclose limitations presented in parenthesis, making those limitations unclear as to whether the limitation(s) is/are a part of the claimed invention.  Appropriate correction or clarification is needed.
Claim 3 recites the limitation "a fourth inner vent" in line 4.  The claim is unclear because no third inner vent was previously introduced or claimed.  Appropriate correction or clarification is needed.
Claim 11 recites the limitation "the front end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rear side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Fujiwara. U.S. 2016/0200280 (“Fujiwara”).  Fujiwara discloses a passenger protection apparatus (occupant P, 11), comprising: 

a side airbag apparatus (11) housed in this seat, wherein: 
the seat back comprises a side support part [0004] which swells towards the front of the vehicle on the vehicle width direction side, 
a side frame (122) having a frame side wall part [0070] which extends in the vehicle traveling direction when the horizontal cross section is seen from above (fig. 2) is arranged inside the side support part, the side airbag apparatus comprises: 
an airbag [0005] for restraining a passenger (P) when expanded and deployed; and 
an inflator (24) for supplying expansion gas to the airbag, the airbag includes: 
a first chamber (32, 46, 70) which houses the inflator and is deployed outside in the vehicle width direction of the frame side wall part; 
a second chamber (48) which is deployed inside in the vehicle width direction of the frame side wall part; and 
a gas guide (32A) arranged so as to surround the inflator inside the first chamber, the first chamber is deployed such that at least a portion (32, 34) thereof, as seen from the vehicle side, overlaps the frame side wall part, 
a first inner vent (154) is formed at the boundary part between the gas guide and the first chamber, with gas introduced from the gas guide to the first chamber via this first inner vent, and 
a second inner vent (156) is formed at the boundary part between the gas guide and the second chamber, with gas introduced from the gas guide to the second chamber via this second inner vent.
In reference to claims 3 - 5 and 13, Fujiwara further discloses the first chamber including a rear region (46) housing the gas guide; and a front region (70F) coupled to the front of this rear region, and another inner vent (at G3) for introducing the expansion gas from the rear region to the front region is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Ohno et al. U.S. 2017/0174174 (“Ohno”).  Fujiwara does not disclose a strap having the front end coupled to the rear side of the second chamber, wherein the rear end of the strap is coupled to the side frame.  Ohno teaches a strap (fig. 2) having a front end (T4) coupled to a rear side of a second chamber (64B); wherein a rear end of the strap is coupled to a side frame (32).  Ohno further teaches wherein a non-expanding region (T4, 102) is formed in the rear of the expanding region of the second chamber, and this non-expanding region is coupled to the side frame.  One of ordinary skill in the art at the time the invention was filed would find modifying Fujiwara such that it comprised the strap of Ohno obvious so as to control the location of the second chamber within the seat during deployment so as to face the rear region side of the chest and belly of an occupant ([0094] - [0098]).

Allowable Subject Matter
Claims 2 and 6 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616